Citation Nr: 9920494	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-32 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
August 1978 and 4 years, 9 months and 3 days of prior active 
service.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision by 
the Winston-Salem, North Carolina RO, which denied increased 
ratings for: a left knee disability, evaluated as 
noncompensable; a right shoulder disability, evaluated as 20 
percent disabling; and a left shoulder disability, evaluated 
as 10 percent disabling.  This case was before the Board June 
1997 when it was remanded for additional development.  In 
August 1998, the rating for the veteran's left knee 
disability was increased from 0 percent to 10 percent and the 
appeal was continued.  This case was again before the Board 
in December 1998 when it was remanded for additional 
development.


FINDINGS OF FACT

The veteran's left knee disability is currently manifested by 
complaints of pain, instability and swelling; clinical 
findings include extension to 0 degrees, flexion to 140 
degrees, and no evidence of subluxation or lateral 
instability.  There is no weakened movement, or 
incoordination of movement; nor is there any additional loss 
of left knee motion due to pain.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a left 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5024, 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating action in May 1979, the RO granted service 
connection for a left knee disability, evaluated as 
noncompensable.

In May 1994, the veteran filed a claim for an increased 
rating for his service-connected left knee disability.

VA outpatient treatment reports dated from 1993 to 1994 note 
the veteran's complaints of pain in his left knee.  
Specifically, a July 1993 treatment report notes the 
veteran's complaints of pain and locking in his left knee.  
Examination revealed pain with movement of the patella with 
grinding and crepitus.  Assessment included chondromalacia of 
the left knee.

An October 1994 VA examination report notes the veteran's 
complaints of recurrent pain and swelling in the left knee.  
Examination of the left knee revealed a normal external 
appearance without palpable joint effusion.  Range of motion 
was full.  The cruciate and collateral ligaments were intact.  
There was increased patellar mobility upon medial and lateral 
pressure without evidence of patellar dislocation upon 
complete knee flexion.  The legs were noted to be equal in 
length without measurable circumferential atrophy of either 
thigh or calf.  Sensory and vascular examination was within 
normal limits.  Diagnosis was patellofemoral syndrome of the 
left knee.

The veteran testified during a February 1996 personal hearing 
that he has worn a brace on his left knee every day for the 
past two years.  He indicated that when he does not have the 
brace on, his kneecap rolls over to the side and the pain is 
unbearable.  In addition, the veteran testified his knee is 
painful and swells daily.  

VA treatment reports dated from 1990 to 1996 note that the 
veteran was seen with various complaints, to include a left 
knee disability.  Specifically, May 1995 treatment reports 
note the veteran's complaints of recurrent left knee pain.  
Examination revealed normal external appearance and full 
range of motion.  Cruciate and collateral ligaments were 
intact.  X-rays revealed no significant abnormalities.  
Assessment was patellofemoral syndrome of the left knee.

A December 1996 VA examination report notes the veteran's 
complaints of left knee pain and intermittent swelling.  The 
veteran stated that his left knee was "not stable."  The 
veteran further stated that he wore a knee brace to keep his 
knee from shifting.  He indicated that he missed two weeks of 
work in the past year because of problems with his left knee.  
Examination of the left knee revealed no swelling, crepitus, 
or external effusion.  The veteran was observed to do a knee 
bend without pain when he was distracted.  The left knee was 
slightly tender over the patellar tendon at the medial side 
oblique area.  Range of motion was from 0 to 130 degrees.  
There was no medial or lateral laxity.  Anterior drawer sign 
was negative.  Quadriceps was powerful and pulses were 
normal.  X-rays of the left knee revealed a normal knee.  
Diagnosis was patellofemoral syndrome of the left knee.

Following remand by the Board in June 1997, the veteran 
underwent a VA examination in January 1998.  The VA 
examination report notes the veteran's complaints of constant 
left knee pain.  The veteran indicated that he has a brace 
for his left knee.  Examination of the left knee revealed no 
obvious swelling or deformity.  Range of motion was from 0 to 
140 degrees.  All ligaments were noted to be intact.  There 
was no pain with pressure on the patella with full extension.  
Hypermobility of the patella was noted with flexion.  The 
veteran was able to stand on his heels and toes; he was able 
to squat.  Deep tendon reflexes were normoactive.  X-rays 
obtained in February 1998 revealed a normal left knee with no 
evidence of degenerative joint disease.  Diagnosis was 
patellofemoral syndrome of the left knee with hyperpatellar 
mobility.

Based on the above findings, the rating for the veteran's 
left knee disability was increased from 0 percent to 10 
percent in August 1998.

Following remand by the Board in December 1998, the veteran 
underwent a VA orthopedic examination in January 1999.  The 
examination report notes the veteran's complaints of 
recurrent pain and patellar instability about the left knee, 
which cause him to wear a knee brace.  Examination of the 
left knee revealed a normal external appearance without 
palpable joint effusion.  Cruciate and collateral ligaments 
were intact.  The veteran exhibited full range of motion 
about the left knee.  X-rays of the left knee revealed no 
evidence of a fracture, joint effusion, or degenerative joint 
disease.  Impression was patellofemoral syndrome of the left 
knee.  The examiner stated that the veteran did not exhibit 
pain, weakened movement, or incoordination of movement about 
the left knee.  The examiner further stated that he was 
"unable to comment on the [veteran's] disability except at 
the time of [the] examination without speculation."  

Analysis

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998). 

The veteran's left knee disability is currently rated under 
Diagnostic Code 5024, tenosynovitis.  Applicable regulation 
states that tenosynovitis will be rated on limitation of 
motion of the affected part, as degenerative arthritis.  
38 C.F.R. Part 4, Diagnostic Code 5024.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. Part 4, Diagnostic Code 5003.

Applicable regulation provides that the veteran's knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of the leg limited to 
60 degrees warrants a noncompensable rating, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion limited 
to 30 degrees warrants a 20 percent rating, and flexion 
limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1998).  The rating 
schedule also provides that extension limited to 5 degrees 
warrants a noncompensable rating, extension limited to 10 
degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, and extension limited 
to 20 degrees warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1998).  Flexion of the knee to 
140 degrees is considered full and extension to 0 degrees is 
considered full.  See 38 C.F.R. § 4.71, Plate II.  Applicable 
regulation also provides that the veteran may also be rated 
under Diagnostic Code 5257, other impairment of the knee.  A 
10 percent rating requires slight recurrent subluxation or 
lateral instability; a 20 percent rating requires moderate 
recurrent subluxation or lateral instability; a 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998). 

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40 (1998); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).

The Board has carefully considered the veteran's contentions 
that his left knee disability has worsened and that he has 
frequent pain, instability and swelling in his left knee.  
However, we find that the objective manifestations in the 
record do not support the veteran's contentions of 
entitlement to an increased rating.  The evidence of record, 
including the January 1999 VA examination report, fails to 
disclose any indication of limitation of motion, ankylosis, 
subluxation or lateral instability. 

Following the most recent VA compensation examination in 
January 1999, the examiner specifically noted that 
examination revealed full range of motion and intact 
ligaments in the left knee.  Although the veteran complained 
of pain and instability in his left knee, findings recited at 
the January 1999 examination clearly indicate that the 
veteran does not have the pathology to account for his 
subjective complaints.  There is no basis for which an 
increased evaluation may be assigned for the left knee.

Additionally, the VA examiner in 1999 stated that there was 
no additional functional loss due to pain, weakened movement, 
or incoordination in the left knee.  Under the circumstances, 
the Board concludes that the preponderance of the evidence is 
against the claim for an increased rating for a left knee 
disability.



ORDER

Entitlement to an increased rating for a left knee disability 
is denied.


REMAND

The veteran contends that his service-connected right and 
left shoulder disabilities are more disabling than currently 
evaluated.

In the December 1998 remand, the Board directed the RO to 
schedule the veteran for a VA orthopedic examination in order 
to ascertain the nature and severity of his right and left 
shoulder disabilities.  The examiner was to fully describe 
any weakened movement, excess fatigability and incoordination 
present.  A determination on whether the shoulders exhibit 
pain with use was to be noted and described.  If feasible, 
the determinations concerning pain, weakness and fatigability 
were to be portrayed in terms of the degree of additional 
range of motion loss.  If such determinations were deemed not 
feasible by the examiner, this was to be stated for the 
record together with the reasons why it was not feasible.  
The requested orthopedic examination was conducted in January 
1999; however, the examiner did not render all the requested 
opinions.  The January 1999 VA examination report notes the 
veteran's complaints of bilateral shoulder pain and 
limitation of motion in each shoulder.  The examiner also 
noted there was some weakened movement about both shoulders 
upon active abduction and flexion beyond 90 degrees.  The 
examiner, however, made no determinations concerning pain in 
terms of the degree of additional range of motion loss.  In 
accordance with the guidance provided in DeLuca, these 
additional findings, or the absence of these symptoms, is an 
essential part of rating the disabilities at issue.  The 
veteran should be afforded another orthopedic examination in 
order to comply with the dictates of the Board Remand. 

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the December 1998 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.  

In view of the foregoing, the case is hereby REMANDED for the 
following action: 

1.  The veteran should be scheduled for a 
special VA orthopedic examination in 
order to ascertain the nature and 
severity of his right and left shoulder 
disabilities.  The orthopedic examiner 
should fully describe any weakened 
movement, excess fatigability and 
incoordination present.  Determinations 
on whether the shoulders exhibit pain 
with use should be noted and described.  
If feasible, the determinations 
concerning pain, weakness, fatigability 
and incoordination should be expressed in 
terms of the degree of additional range 
of motion loss.  The orthopedic examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when either shoulder is used repeatedly 
over a period of time.  These 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
orthopedic examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it is not feasible.  
All 

indicated tests and x-ray examinations 
should be conducted.  The claims folder 
and a copy of this Remand must be made 
available to the examiners for review.

2.  The RO should then review the claim 
and determine whether the report of 
orthopedic examination requested above 
complies with the dictates of the Court 
in the DeLuca case.  If not, corrective 
action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims.  If either claim 
continues to be denied, a supplemental 
statement of the case should be issued 
and the veteran and his representative 
should be given the opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski,  3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

